Citation Nr: 0401574	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had military service from February 1968 to 
March 1972.  He received a conditional discharge for the 
period of service from February 1968 to February 1969, in 
order to immediately re-enlist for a period of 6 years.  
While his conditional discharge was under honorable 
conditions, he was discharged from the second period of 
service under other than honorable conditions.  

This appeal arises from an August 2002 administrative 
decisions of the Nashville, Tennessee, VA Regional Office 
(RO) which determined that the appellant's character of 
service was a bar to VA benefits, including eligibility for 
VA health care under Chapter 17, title 38, United States 
Code.  That decision determined that the appellant's March 
1972 discharge covered his entire period of active duty from 
February 1968 to March 1972, and that it was under other than 
honorable conditions due to his extended period of being 
absent without leave (AWOL), for a total of 489 days during 
service. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The appellant entered military service in February 1968 
with an initial enlistment of 3 years; he received a 
conditional discharge under honorable conditions in February 
1969, in order to immediately re-enlist for a period of 6 
years.

3.  The appellant was AWOL from September 1970 until he was 
apprehended in January 1972, a continuous period of AWOL of 
489 days.

4.  In March 1972 the appellant requested discharge for the 
good of the service in lieu of trial by court-martial; he was 
discharged under other than honorable conditions.


CONCLUSION OF LAW

The character of the appellant's service is a bar to VA 
benefits, including eligibility for VA health care under 
Chapter 17, Title 38, United States Code.  38 U.S.C.A. 
§§ 101(18), 5303(a) (West 2002); 38 C.F.R. §§ 3.12, 3.13, 
3.360 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially argues that he is entitled to VA 
compensation benefits because he served in Vietnam and 
received an honorable discharge from the military in February 
1969.  He also testified that there were extenuating 
circumstances with regard to his periods of AWOL.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the appellant's appeal for the claim listed on the 
title page is not final and remains pending.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable.

Duty to notify.  The VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any information 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The appellant was notified of the law and regulations, and 
information necessary to substantiate his claim that his 
discharge from military service was not a bar to receipt of 
VA compensation benefits, and which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf by means of a letter 
dated in September 2001.  In the letter the RO told the 
appellant that he should provide information as to the events 
that led to his discharge and provide evidence to support his 
story.  He was told to explain why he thought his service was 
honorable.  He was provided with a copy of 38 C.F.R. § 3.12 
and told that VA would look at his military records and any 
other evidence he provided in light of this regulation.  He 
was also informed that he had a right to a personal hearing 
and that VA had attempted to obtain medical records from 
private physician but that the letters sent to the doctors 
had been returned because the addresses were insufficient.  
The veteran was requested to provide complete addresses for 
these doctors.  The January 2003 statement of the case(SOC) 
informed the appellant that his claim was denied because he 
had not provided any compelling evidence on his behalf to 
justify his periods of being AWOL.  The appellant provided 
testimony in support of his claim in February 2003.  In a 
supplemental statement of the case (SSOC) issued in March 
2003, the RO informed the appellant that the evidence 
presented at the hearing did not show that there had been 
compelling circumstances for his periods of AWOL.  The Board 
concludes that the aforementioned documents adequately 
informed the appellant of the evidence needed to substantiate 
his claim and complied with VA's notification requirements 
that are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Duty to assist.   VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
The record shows that the RO has secured the records 
pertaining to the appellant's discharge from military 
service.  The appellant has not identified any additional 
records that may still be outstanding.  The Board notes that 
the appellant requested and was provided a personal hearing 
at the RO before a Decision Review Officer in February 2003.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Legal Criteria.  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).  "Discharge or release" is defined to 
include:

(A) retirement from the active military, naval, or air 
service, and

(B) the satisfactory completion of the period of active 
military, naval, or air service for which a person was 
obligated at the time of entry into such service in the 
case of a person who, due to enlistment or reenlistment, 
was not awarded a discharge or release from such period 
of service at the time of such completion thereof and 
who, at such time, would otherwise have been eligible 
for the award of a discharge or release under conditions 
other than dishonorable.

38 U.S.C.A. 101(18).  The applicable VA regulation states:

(a) A discharge . . . to reenlist is a conditional 
discharge if it was issued during one of the following 
periods:

. . . .

(2) . . . the Vietnam era; prior to the date the 
person was eligible for discharge under the point 
or length of service system.

. . . .

(b) Except as provided in paragraph (c) of this section, 
the entire period of service [involving a conditional 
discharge] constitutes one period of service and 
entitlement will be determined by the character of the 
final termination of such period of active service.

(c) Despite the fact that a conditional discharge may 
have been issued, a person shall be considered to have 
been unconditionally discharged or released from active 
military, naval or air service when the following 
conditions are met:

(1) The person served in the active 
military, naval or air service for the 
period of time the person was obligated 
to serve at the time of entry into 
service, 

(2) The person was not discharged or 
released from such service at the time of 
completing that period of obligation due 
to an intervening enlistment or 
reenlistment; and

(3) The person would have been eligible 
for a discharge or release under 
conditions other than dishonorable at 
that time except for the intervening 
enlistment or reenlistment.

38 C.F.R. § 3.13.

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.  

(i) Length and character of service exclusive of the 
period of prolonged AWOL.  Service exclusive of the 
period of prolonged AWOL should generally be of such 
quality and length that it can be characterized as 
honest, faithful and meritorious and of benefit to the 
Nation.  

(ii) Reasons for going AWOL.  Reasons which are entitled 
to be given consideration when offered by the claimant 
include family emergencies or obligations, or similar 
types of obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms 
of the person's age, cultural background, educational 
level and judgmental maturity.  Consideration should be 
given to how the situation appeared to the person 
himself or herself, and not how the adjudicator might 
have reacted.  Hardship or suffering incurred during 
overseas service, or as a result of combat wounds of 
other service-incurred or aggravated disability, is to 
be carefully and sympathetically considered in 
evaluating the person's state of mind at the time the 
prolonged AWOL period began.  

(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.  Compelling 
circumstances could occur as a matter of law if the 
absence could not validly be charged as, or lead to a 
conviction of, an offense under the Uniform Code of 
Military Justice. 

38 C.F.R. § 3.12(c)(6)(i-iii).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

The health-care and related benefits authorized by chapter 17 
of title 38, United States Code shall be provided to certain 
former service persons with administrative discharges under 
other than honorable conditions for any disability incurred 
or aggravated during active military, naval, or air service 
in line of duty.  However, such benefits may not be furnished 
for any disability incurred or aggravated during a period of 
service terminated by a bad conduct discharge or when one of 
the bars listed in §3.12(c) applies.  38 C.F.R. § 3.360.


Factual background.  The appellant enlisted at the age of 22 
in February 1968 for a period of 3 years.  He entered service 
in February 1968 and was sent to Vietnam in July 1968.  While 
in Vietnam he was honorably discharged in February 1969 for 
the purpose of immediate reenlistment and a DD Form 214 was 
issued to him.  He reenlisted for 6 years.  He requested an 
extension of his Vietnam tour and was granted special leave.  
He failed to report back as ordered and in September 1969 
received nonjudicial punishment for being AWOL from May 11 to 
May 30, 1969.  He completed his tour in Vietnam in April 1970 
and was transferred to Fort Carson, Colorado.  On September 
29, 1970, he went AWOL and remained absent until he was 
apprehended on January 31, 1972.  In March 1972, after 
consulting with counsel, he submitted a request for discharge 
for the good of the service in lieu of trial by court-
martial.  In his request he stated that he understood he 
would be issued an Undesirable Discharge Certificate, and 
that he was aware that he might be ineligible for benefits 
administered by VA.  His request was approved and he was 
discharged under other than honorable conditions in March 
1972.  He had served a total of 2 years, 8 months and 27 days 
of active service and had 489 days of lost time due to AWOL.

In June 2001, the United States Army Board for Corrections of 
Military Records denied the appellant's request to upgrade 
his discharge under other than honorable conditions to a 
general discharge.  The records included information 
concerning the appellant's discharge, including copies of the 
charge sheet, request for discharge, as well as the approval 
of the his request and the issuance of an Undesirable 
Discharge Certificate.

In February 2001, the appellant filed a claim for VA 
compensation.  By letter dated in September 2001, the RO 
notified him that entitlement to VA benefits was contingent 
upon discharge from military service under conditions other 
than dishonorable, that the determination made by VA was of 
utmost importance to him, and that an unfavorable decision 
would result in a bar to entitlement to gratuitous VA 
benefits.  The RO also advised him that the criteria on which 
all character of discharge determinations were made were 
contained in 38 C.F.R. § 3.12, a copy of which was attached.  
The RO told the appellant that for the purpose of determining 
whether or nor he was discharged under conditions other than 
dishonorable, it was required to examine all relevant facts 
concerning the events leading to the discharge, and that he 
should submit any evidence, contention, or argument bearing 
on the issue that would present his side of the case.  
Finally, the RO stated that it was VA's policy to assist him 
in developing facts pertinent to his claim. 

The RO in an administrative decision in August 2002 
determined that the claimant's discharge in March 1972, under 
other than honorable conditions, issued as a result of being 
AWOL for a continuous period of at least 180 days, was a bar 
to the receipt of VA benefits, including healthcare.

By letter dated in August 2002, the appellant was notified 
that he was not eligible for VA benefits, including 
healthcare.  He filed a timely appeal from this decision.

In a February 2003 personal hearing, the appellant offered 
testimony.  He admitted going AWOL from May 11 to May 30, 
1969.  He reported that his father was having medical 
problems and his mother was disabled.  He had to take care of 
them.  In addition his cousin was killed in a car accident 
and the funeral lasted a week.  He then reported back for 
duty.  He testified that he went AWOL the second time after a 
confrontation with his sergeant.  He was afraid to turn 
himself back in.  During this period he drank and took drugs.  
He drank every night to sleep.  He did not have a full time 
job during this period.  He only did small jobs.  He was 
arrested for drinking and having drugs in his possession.  
While in jail the MPs arrived and took him into custody.  He 
reiterated that after his first period of AWOL he did return 
to duty.

Analysis.  The appellant entered service in February 1968 and 
reenlisted in February 1969 after serving 12 months of a 36-
month term, i.e., before the date when he would have become 
entitled to an honorable discharge.  Thus, it is clear that 
the appellant's entire period of service, for VA purposes, 
must be viewed as one period, and benefit entitlement arises 
from "the character of the final termination of such period."  
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13.

Even if the appellant's first period of service could be 
viewed as a discrete portion of service, the record reflects 
that his AWOL from September 1970 until he was apprehended on 
January 31, 1972, occurred during what would have been part 
of that first three-year term.  This extended period of AWOL 
began in September 1970, well before his initial enlistment 
would have ended in February 1971.  Subsection (B) of 38 
U.S.C.A. § 101(18) when defining "discharge or release" 
includes members who reenlist before completing their initial 
period of service, but who would have been eligible for 
discharges other than under dishonorable conditions at the 
time of the completion of the initial service obligation.  
The appellant could not have been so eligible based on his 
initial service obligation because his AWOL status in 
February 1971 precluded satisfactory completion of the 
initial service obligation and the award of the requisite 
discharge at that time.  38 U.S.C.A §§ 101(18)(B), 5303(a); 
38 C.F.R. § 3.13.

As noted above, a person discharged under conditions other 
than honorable on the basis of an AWOL period of at least 180 
days is barred from receipt of VA benefits "unless such 
person demonstrates to the satisfaction of the Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c)(6).  The controlling regulation describes factors 
to be considered in making the "compelling circumstances" 
determination.  The Board must consider various factors, 
including the quality and length of the veteran's service as 
well as the reasons the appellant gives for going AWOL.  

The preponderance of the evidence supports a finding that the 
character of the appellant's service is a bar to all benefits 
administered by VA.  While the appellant's service from 
February 1968 to September 1970 included service in Vietnam 
and was generally of such quality that it can be 
characterized as honest, faithful, and meritorious, it was 
not of such length or quality as to excuse the AWOL period in 
excess of 480 days.  The appellant testified that the reason 
he went AWOL in September 1970 was that a Sergeant in the 
mess hall where he worked, who did not like Vietnam veterans, 
"stood in my face, he shook me and telling me all these 
things and cursing me. . ."  He also reported that after he 
came back from Vietnam he drank or took drugs every day.  
There is no indication that the AWOL which led to his 
discharge was due to family emergency or obligations, or 
duties owed to third parties.  The reasons given for going 
AWOL in September 1970 do not indicate compelling 
circumstances to warrant the prolonged AWOL.  While he 
indicated that he had problems with nervousness, he has not 
alleged that he was insane at any time during his military 
service.  There is no suggestion that a valid legal defense 
exists for the AWOL.

In the opinion of the Board, the appellant has failed to 
demonstrate that there were compelling circumstances to 
warrant the AWOL which began in September 1970 and ended with 
his apprehension in January 1972.  Accordingly, the 
appellant's discharge under conditions other than honorable 
on the basis of an AWOL period of at least 180 days is a bar 
to his receipt of VA benefits.  38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(c)(6).

Inasmuch as the appellant is not entitled to VA benefits 
because of one of the bars listed in 38 C.F.R. § 3.12(c), VA 
healthcare benefits under chapter 17 of title 38, United 
States Code, may not be furnished.  38 C.F.R. § 3.360.


ORDER

The appellant's discharge from military service under 
conditions other than honorable on the basis of an AWOL 
period of at least 180 days constitutes a bar to VA benefits, 
including health care; accordingly, the benefits sought on 
appeal are denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



